DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-final action for application number 15/754,792 in response to an original application filed on 07/23/2020. Claims 1, 2, 6, 8-10, 13-16, 20, 22, 24, 26-32 are currently pending and have been considered below. Claims 1, 16 and 30 are independent claims. 
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 07/23/2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 13-16, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over LI et al. (US 2015/0326354 A1) (hereinafter Li) in view of LEE et al. (US 2018/0279304 A1) (hereinafter Lee).

Regarding claims 1 and 15, a user equipment, comprising processing circuitry configured to: obtain a Physical Downlink Control Channel PDCCH contained in the downlink signal, [When the first signaling is the physical layer signaling, optionally, the first signaling is downlink control information (DCI). Before receiving or sending service data, the user equipment needs to know DCI configured by the eNB for the user equipment. The DCI is carried on a physical downlink control channel (PDCCH) or an enhanced PDCCH (ePDCCH), (Li et al., Paragraphs 145-148)],
and determine, according to content of Downlink Control Information DCI carried by the PDCCH, whether to perform a Hybrid Automatic Repeat Request HARQ feedback with respect to the DCI, [The user equipment feeds back or does not feed back the HARQ feedback information to the base station according to the first signaling, (Li et al., Paragraphs 162-163)],
Li et al. fails to explicitly teach demodulate a downlink signal from a network side device,
Lee et al. teaches that at UE 120, the antennas 452a through 452r may receive the downlink signals from BS 110 and may provide received signals to the demodulators (DEMODs) 454a through 454r, (Lee et al., Paragraph 58), 
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Li et al. by demodulate a downlink signal from a network side device, (Lee et al., Paragraph 58), in order to Each demodulator 454 may further process the input samples (e.g., for OFDM, etc.) to obtain received symbols, (Lee et al., Paragraph 58).

Regarding claims 2 and 16, the user equipment according to claim 1, wherein the processing circuitry is further configured to:
in a case that the DCI comprises control information related to downlink transmission of the user equipment, perform the HARQ feedback with respect to the DCI, [when the channel condition is lower than the set condition, feeding back the HARQ feedback information is determined, (Li et al., Paragraph 130)],
and in a case that the DCI comprises control information related to uplink transmission of the user equipment, not perform the HARQ feedback with respect to the DCI, [When the channel condition is higher than a set condition, not feeding back the HARQ feedback information is determined, (Li et al., Paragraph 130)].

Regarding claims 13 and 26, the user equipment according to claim 2, wherein the processing circuit is further configured to: transmit a combined HARQ feedback message to the network side device, wherein the combined HARQ feedback message comprises a HARQ feedback message with respect to the DCI, [the bit field included in the first signaling that is sent by the sending module and is specifically the DCI has 1 bit, which is used for indicating that the HARQ feedback information is fed back or the HARQ feedback information is not fed back, (Li et al., Paragraph 240)], and a HARQ feedback message with respect to one or more other DCIs, [the bit field included in the first signaling that is sent by the sending module and is specifically the DCI includes feedback manners of HARQ feedback information of at least two user equipments, (Li et al., Paragraph 242)].

Regarding claims 14 and 27, the user equipment according to claim 2, wherein the processing circuit is further configured to: transmit a combined HARQ feedback message to the network side device, wherein the combined HARQ feedback message comprises a HARQ feedback message with respect to the DCI, [the bit field included in the first signaling that is sent by the sending module and is specifically the DCI has 1 bit, which is used for indicating that the HARQ feedback information is fed back or the HARQ feedback information is not fed back, (Li et al., Paragraph 240)], and a HARQ feedback message with respect to downlink data carried by a physical downlink share channel PDSCH, [receive a PDSCH sent by the base station; and the processing module 62 is specifically configured to: when information carried by the PDSCH includes a DCCH, determine that a feedback manner of HARQ feedback information of the PDSCH is to feed back the HARQ feedback information, (Li et al., Paragraph 260)].

Claims 6, 8-10, 20, 22, 24, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2015/0326354 A1) (hereinafter Li) in view of LEE et al. (US 2018/0279304 A1) and further in view of Kim et al. (US 2017/0289981 A1).

Regarding claims 6 and 20, the modified Li et al. teaches determining, by a base station, a feedback manner of HARQ feedback information, where the feedback manner includes feeding back the HARQ feedback information or not feeding back the HARQ feedback information, (Li et al., Abstract), 

Kim et al. teaches that the feedback information may be information indicating whether the data is decoded or not. If the decoding is successful, an ACK indicating a decoding success may be transmitted. If the decoding is unsuccessful, a NACK indicating a decoding failure may be transmitted, (Kim et al., Paragraph 69).

Regarding claims 8 and 22, the user equipment according to claim 6, wherein the processing circuitry is further configured to: simultaneously receive downlink data and the retransmitted DCI from the network side device by using different frequency domain resources, [Before receiving or sending service data, the user equipment needs to know DCI configured by the eNB for the user equipment, (Li et al., Paragraph 148)].

Regarding claims 9 and 24, the user equipment according to claim 6, wherein the processing circuitry is further configured to: before receiving the retransmitted DCI from the network side device, receive the downlink data from the network side device and buffer the downlink data, [Before receiving or sending service data, the user equipment needs to know DCI configured by the eNB for the user equipment, (Li et al., Paragraph 148)].

Regarding claim 10, the user equipment according to claim 9, wherein the processing circuitry is further configured to:
receive the downlink data on a plurality of Bandwidth Parts BWPs of the user equipment which are configured in advance, and buffer the downlink data, or receive the downlink data on one or more Bandwidth Parts BWPs of the user equipment which are default, and buffer the downlink data, [The memories 442 and 482 may store data and program codes for BS 110 and UE 120, respectively, (Lee et al., Paragraph 60)].

Regarding claim 28, the electronic device according to claim 27, wherein the processing circuitry is further configured to: in a case that the combined HARQ feedback message indicates that the user equipment correctly decodes the DCI and does not correctly decode the downlink data, retransmit the downlink data to the user equipment, [the base station may determine retransmission, based on the received feedback information. If the terminal successfully decodes the information, the base station does not retransmit the corresponding data. If the terminal fails to decode the corresponding data, the base station may retransmit the data that failed decoding. On the other hand, even if the decoding fails, the retransmission operation may be omitted if the information is not required to be retransmitted, (Kim et al., Paragraph 85)].

Regarding claim 29, the electronic device according to claim 27, wherein the processing circuitry is further configured to: in a case that the combined HARQ feedback message indicates that the user equipment does not correctly decode the DCI and does not correctly decode the [the base station may determine retransmission, based on the received feedback information. If the terminal successfully decodes the information, the base station does not retransmit the corresponding data. If the terminal fails to decode the corresponding data, the base station may retransmit the data that failed decoding. On the other hand, even if the decoding fails, the retransmission operation may be omitted if the information is not required to be retransmitted, (Kim et al., Paragraph 85)].

Allowable Subject Matter
Claims 30-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.


/SHUKRI TAHA/             Primary Examiner, Art Unit 2478